Citation Nr: 1810704	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating action issued by the St. Petersburg Regional Office (RO) of the Florida Department of Veterans Affairs (VA), which granted service connection for PTSD, evaluated as 10 percent disabling, effective October 21, 2010.  In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for more development.  By an August 2015 rating decision, the RO granted a 70 percent rating for PTSD, effective from October 21, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2016, the Veteran filed an Application for Increased Compensation based on Unemployability (VA Form 21-8940), claiming that his PTSD prevented him from securing any substantially gainful occupation.  Thereafter, the Agency of Original Jurisdiction (AOJ) initiated development of the TDIU claim.  In an October 2016 deferred rating decision, the AOJ concluded that the TDIU issue should be addressed along with the PTSD appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU issue is part and parcel of the claim for a higher rating for PTSD, it is properly before the Board at this time. 

In October 2017, the Veteran submitted documentation reflecting his most recent change of address.  This information has been updated in the Board's Veterans Appeals Control and Locator System, and the cover page of this decision has been annotated to reflect the new Regional Office of record.


FINDINGS OF FACT

1. The Veteran's PTSD symptoms have been productive of no more than moderate to severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.

2. The competent and probative evidence of record preponderates against a finding that the Veteran's sole service-connected disability, PTSD, is of such a nature and severity as to prevent him from securing or following substantially gainful employment.  

CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

2. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) & (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, VA provided adequate notice in a letter sent to the Veteran in October 2010.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and VA examinations were conducted in April 2009, February 2011, and August 2015.  All obtainable pertinent evidence has been obtained.  Neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

On a VA examination in April 2009, it was noted that the Veteran was hospitalized for 8 weeks from February to April 2008 for a PTSD inpatient program.  His current treatment for his mental disorder was effective and included medication and group therapy.  His current symptoms included depressed mood daily with frequent sadness, anger, sleep disturbance, restlessness, and difficulty sustaining attention and persistence on a task, and the symptoms were described as moderate and lasting many years.  He reported he had a long term girlfriend with whom he resides, and no significant intercurrent stressors were reported.  He denied having any friends, and reported for activities and leisure pursuits that he built model planes and enjoyed driving.  He had a history of suicide attempts.  He reported a history of violence and assaultiveness.  

On examination he was found to be oriented with unremarkable psychomotor activity, spontaneous speech, appropriate affect, and cooperative attitude.  He was able to maintain minimum personal hygiene.  He had an anxious and depressed mood and had problems sustaining concentration due to anxiety.  His thought process and content were unremarkable.  His judgement and insight were appropriate.  He reported having sleep impairment, and slept 3 hours per night.  He denied delusions and hallucinations.  He had no inappropriate or obsessive/ritualistic behavior.  He denied panic attacks and homicidal/suicidal thoughts.  His impulse control was good, but he had episodes of violence described as remote alcohol-related violence.  His memory was normal.  He was currently unemployed but not retired, and had been unemployed for 4 years.  His usual occupation was security guard.  He reported he quit the job as he wanted to get out of Massachusetts and the cold weather, and later tried to work as a security guard at a college but they fired him as unacceptable for the position. He contended that his unemployment was due to his mental disorder effects.  The diagnoses included PTSD, chronic; alcohol dependence in full remission, and depressive disorder.  A global assessment of functioning (GAF) score of 60 was assigned.

On a VA examination in February 2011, it was noted that the Veteran was currently undergoing treatment for a mental disorder, including individual psychotherapy and anti-psychotic medication, which helped him stay stabilized.  He reported a depressed mood-sometimes all the time and always depending on where he was at and what he was doing; mild to severe irritability/anger; moderate appetite quite often; severe initial and middle insomnia every night he went without medication; severe anhedonia all the time; moderate to severe concentration problems all the time; feeling worthlessness, sometimes severe; and moderate to severe hopelessness, depending on the situation.  He had been divorced for 23 years, but had good relationships with his three children.  With regard to the degree and quality of social relationships, the Veteran indicated he did not deal with people.  For activities and leisure pursuits he reported playing games on the computer.  He reported having a history of suicide attempts.  He reported being sober for 1.5 to 2 years, but before then missed work for being drunk or hungover.  

On examination his appearance was described as appropriately dressed, his psychomotor activity was restless, and his speech was described as offering unsolicited information.  He was oriented, cooperative, and had an appropriate affect, but mood was depressed.  His attention was intact, his thought content was unremarkable, and he had a tangential thought process, but no delusions.  His insight was good, but he lacked judgment.  He reported auditory hallucinations, but they were not persistent.  He did not have inappropriate behavior or obsessive or ritualistic behavior.  He denied panic attacks, or homicidal/suicidal thoughts.  He had poor impulse control and episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His remote memory was normal, and his recent and immediate memory was unclear as his SIMS (Structure Inventory of Malingered Symptomatology) score was consistent with simulated neurological impairment.  

His usual occupation was electronics tester, and it was noted that he was employed full-time in security, since October 2010, and had not lost any time from work in the last 12 months.  It was also noted that he had worked as an electronics tester for various places for 7 years, welding and all kinds of different things at a steel manufacturing company for 9 years, and he drove trailers for several years.  The problems related to his occupational functioning included that he was assigned different duties and had poor social interaction.  

The Axis I diagnosis was alcohol dependence in full sustained remission, according to the Veteran.  His symptoms included a depressed mood sometimes, mild to severe irritability/anger all the time, severe initial and middle insomnia every night (without medication), severe anhedonia all the time, moderate to severe problems with concentration, and feelings of worthlessness and hopeless, sometimes severe, depending on what was going on.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD as per DSM-IV because there was an over endorsement of symptoms suggestive of PTSD and on objective examination the Veteran exhibited no distress, signs of sleep deprivation, or difficulties providing information regarding his whereabouts.  He also exhibited intact attention.  The examiner noted that the test results indicated that the Veteran over reported psychological symptoms, and the examiner was unable to differentiate legitimate symptoms from exaggerated or feigned symptoms.  Because of this, the examiner was unable to determine whether the Veteran met the criteria for service-connected PTSD or to assess his level of occupational or social functioning

On a VA examination in August 2015, the mental disorder diagnoses included PTSD, alcohol use disorder, and unspecified depressive disorder.  The examiner indicated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner summarized the Veteran's level of impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, explaining that without evidence from employers this would be speculative and that social impairment can be due to all of the disorders.  

The Veteran reported that he and his significant other were planning to split up soon and he had ambivalent feelings about the break-up.  He had 2 sons and a daughter all who live elsewhere and not convenient to him.  He last worked in the area of security but stated he was fired about two years ago after having a dispute with an employee.  He reported that "the government betrayed him" and that he was still ruminating over past mistreatment of Vietnam Veterans.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work like setting.  It was noted that the Veteran presented that day in an anxious mood and that he attempted to stand up during the interview.  It was noted that he brought in with him unnecessary material to back up his claim.  He was intermittently tearful, was not responding to internal stimuli, and was not actively suicidal or homicidal.  It was noted that the Veteran had other symptoms attributable to PTSD including vague auditory/visual hallucinations that appeared to be related to PTSD themes instead of psychosis.  It was also noted that the M-FAST (Miller Forensic Assessment of Symptoms Test) was above the cut-off for suspected malingering of psychotic symptoms.

VA treatment records showed that in January 2016, the Veteran reported he had the ability to resist impulses and had some suicidal ideation and past intent, but not now and he ultimately had survivor mentality.  His current symptoms included appetite disturbance, waking up frequently at night, lack of interest/pleasure in activities, feelings of worthlessness and guilt, trouble concentrating, feeling like giving up, isolating/spending too much time alone, decreased memory, anxiety, restlessness, irritability, sweating when it's not hot, fear of crowds, hearing voices, feeling watched, feeling paranoid, anger, being on guard, having nightmares, being easily startled, and having poor concentration.  He reported that his anger was the worst issue and he had anger about everything.  In January 2016, he also reported that he did not trust people and had a feeling of being watched, therefore he isolated himself.  He had a significant other but they split up after 18-19 years.  He denied having any close friends.  His son lived nearby and they saw each other frequently and talked at least daily.  He had no leisure activities.  
VA treatment records further showed that in March 2016, the Veteran denied suicidal or homicidal ideation at that time, reporting this was much less since he did not have to live day to day without worrying if he has enough money for food.  His current symptoms included waking up frequently at night, lack of interest/pleasure in activities, avoiding people, frequently on guard, poor concentration, restlessness, fear of crowds, irritability, nightmares, flashbacks, isolation/spending too much time alone, and being easily startled.  The examiner noted they talked about the jobs the Veteran lost due to angry outbursts, which were reported to be sometimes only verbal and sometimes physical too.  He said the last job he worked was at night security in 2014 and that he was fired after a verbal conflict with a state worker, and after that he figured he could not work anymore.  He talked about the toll his PTSD had taken on his life including how difficult it was to get along with society and how hard it was to have to live his life.  

On a VA addendum opinion in September 2016, in response to the request to comment on the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment and to describe any identified functional limitations, the examiner opined that the Veteran's PTSD symptoms of irritability may cause mild-moderate impairment in occupations that require a great deal of social interaction, due to interference with interpersonal relatedness.  The examiner opined that the Veteran's insomnia and distressing dreams as a result of PTSD may interfere with his concentration due to sleep deprivation, and that his hypervigilance may interfere with his attention and concentration directly or indirectly, may impede the encoding of information into memory, and may slow down problem solving.  The examiner opined that this would cause mild to moderate impairment in a work environment that required a lot of mental processing-such as a fast paced, complex, or frequently changing work environment.

III. Increased Rating Claim for PTSD

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides for a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned under DC 9411 for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 70 percent for the service-connected PTSD.  In this regard, the Board notes that the symptoms associated with his PTSD include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, isolating behavior, difficulties with concentration and attention, difficulty in establishing and maintaining effective work and social relationships, irritability and problems controlling his anger, at least one report of suicidal ideation, and a report of hallucinations that appeared to be related to PTSD themes instead of psychosis.  After reviewing the record, however, the Board concludes that a 100 percent rating is not warranted for that period as the Veteran clearly does not have total social and occupational impairment due to PTSD symptoms. 

In this regard, the Board finds that there was no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Although the Veteran had difficulties in family relationships and reported having no friends, he maintained relationships with his children; thus he did not exhibit total social impairment.  Further, although in 2011, his recent and immediate memory were unclear, at no point did the Veteran report, or the evidence show, memory loss so severe that he forgot the names of close relatives, his occupation, or own name. Additionally, the Veteran was found to be well-groomed, and, while there was one report of hallucinations, he denied delusions, and there was no evidence of homicidal ideation.  Further, although it was noted in January 2016 that he had some suicidal ideation and past intent, he denied it at that time and ultimately had survivor mentality, and in March 2016 denied suicidal ideation.  With regard to occupational functioning, the Veteran contends that his PTSD prevents him from working.  Although he reported on his claim for a TDIU rating that he last worked full time in 1993, review of the record shows otherwise.  Specifically, VA examination show that he worked in the area of security until at least 2014, at which point he claims he was fired after having a dispute with another employee.  Also, in September 2016, a VA examiner opined that the Veteran's PTSD symptoms would cause mild to moderate impairment in a work environment that required a lot of mental processing,

Considering all evidence of record, the Board finds the Veteran's level of symptomatology due to PTSD, is consistent with a finding of, at most, moderate to severe occupational and social impairment with deficiencies in most areas, which warrants the current 70 percent rating assigned.  See Fenderson, supra.  The evidence of record simply does not show total occupational and social impairment.  Thus, the Board finds that the criteria for a 100 percent schedular rating have not been met or approximated at any point during the appeal period.  38 C.F.R. § 4.7. 

The Veteran's lay statements, as well as other lay statements he submitted, including from his significant other and a friend who was a nurse, have been considered in reaching these determinations.  He and his significant other and friend are competent to report his psychiatric symptoms, including, but not limited to, depression, anxiety, nightmares, difficulty sleeping, irritability, and social isolation.  Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds the Veteran's statements to be credible and consistent with the evaluations assigned.  To the extent that he argues his symptomatology is more severe, his statements must be weighed against the other competent evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  Accordingly, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 70 percent.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. TDIU Claim

The Veteran essentially contends that he is unable to obtain and maintain any substantially gainful employment due to his service-connected PTSD.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993). In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19. 

In this case, the Veteran meets the minimum percentage requirements set forth in 38 C.F.R. § 4.16 (a) for award of a schedular TDIU, as service connection is in effect for his PTSD (rated as 70 percent disabling).  Thus, the remaining question is whether his service-connected PTSD renders him unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Received from the Veteran in April 2016 was a formal claim (VA Form 21-8940) for a TDIU rating.  Therein, the Veteran reported that his PTSD prevents him from securing or following any substantially gainful occupation.  He reported that in July 1993 he became too disabled to work.  He claimed that he had worked at Raytheon from May 1988 through December 1993, and that he last worked full time in February 1993.  He reported he had not tried to obtain employment since he became too disabled to work.  For education, he indicated he had graduated from high school, but had no education or training since then. 

In a statement dated in July 2016, the Veteran reported that after being laid off from Raytheon he was not able to gain or keep employment , and then in 2006, when he turned 63, he applied for and received Social Security benefits.

Received in September 2016 was a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer, Raytheon.  Therein it was noted that the Veteran worked for Raytheon from May 1988 through July 1993.  On the rest of the form, the answers were listed as "unknown".  It was also noted that the Veteran was officially retired effective November 2007 at which time he started to receive the private company pension. 

As noted above, the Veteran contends his PTSD has rendered him totally unemployable.  The Board acknowledges his assertions, as well as his significant degree of functional impairment due to his service-connected PTSD.  However, the Board also notes that the competent medical evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disabilities.  The mere fact that a Veteran is unemployed or has difficulty obtaining a job in the available employment marketplace is not enough.  As the Court has emphasized, a high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment (without consideration of his advanced age or of the effects of non-service-connected disabilities), rather than whether he is having difficulty finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Further review of the record in this case shows that in the Veteran's 2016 formal claim for a TDIU rating, he reported he worked until 1993 for Raytheon, was laid off from Raytheon, and was not able to gain or keep employment for the 10 years following that.  Despite his contentions in 2016, on a VA examination in 2009 it was noted that the Veteran reported he had been unemployed for 4 years and that he had quit that job because he wanted to leave Massachusetts and the cold weather.  He reported he later tried to work as a security guard but they fired him as unacceptable for the position.  On a VA examination in 2011, he reported he had been employed full time in security since October 2010 and had not lost any time from work in the last 12 months.  On a VA examination in 2015, he reported he was fired about two years ago after having a dispute with an employee and last worked in the area of security.  In September 2016, the VA examiner opined that the Veteran's PTSD symptoms caused mild-moderate impairment in occupations that require a great deal of social interaction, due to interference with interpersonal relatedness, and that his PTSD symptoms also caused mild to moderate impairment in a work environment that required a lot of mental processing.  The examiner did not ascribe an inability to work on the part of the Veteran due solely to his service-connected disability. 

The Board acknowledges that the Veteran's service-connected PTSD is productive of a significant degree of disability, as indicated by the current 70 percent rating assigned.  However, while the Veteran undoubtedly suffers significant impairment from these disabilities, the competent evidence of record preponderates against a finding that he is unemployable due to his service-connected PTSD.  Further, with regard to employment, the Veteran reported that he stopped working in 1993.  However, the record reflects that he continued to work in security through 2014.  The Board makes this point not to penalize the Veteran for continuing to work up until 2014, but rather to commend him for continuing to work despite the ongoing PTSD symptoms he reported he was experiencing while working. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected PTSD, the evidence of record simply does not support his claim that his service-connected disability is sufficient to produce unemployability.  Although his PTSD exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to those (or other) service-connected disabilities.  To the extent the Veteran is limited by his service-connected disability, any such limitation is contemplated in, and is being adequately compensated by, the current disability ratings assigned for his PTSD.  For reasons set forth above, a TDIU rating is therefore not warranted.  38 C.F.R. § 4.16(b).


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU rating is denied.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


